DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over John (US 2016/0129731, newly cited) and further in view of (a) Kono (JP 3-189209, of record) and/or Suzuki (US 2009/277557, of record) and (b) Radulescu (WO 98/58810, of record). 
As best depicted in Figure 2, John is directed to a heavy duty tire construction comprising a carcass 3, first and second inclined belt layers 6,8 (combination of layers, along with layer 7, corresponds with the claimed inclined belt) formed with cords inclined between 14 and 30 degrees (Paragraph 18), an inner belt layer 5 formed with cords inclined between 35 and 70 degrees (Paragraph 18), and an outer belt layer 9 formed with cords inclined between 35 and 70 degrees (Paragraph 18), wherein said outer belt layer has a smallest width of all the belt layers.  It is further evident from Figure 2 that said inner belt layer and said second belt layer are formed with cords inclined in the same direction (first direction) and said outer belt layer and said first belt layer are formed with cords inclined in a same direction different from said first direction.    
With further respect to claim 1, as noted above, Figure 2 depicts the presence of a carcass 3.  While the lower portion of carcass 3 is not depicted, it is extremely well known and conventional to wrap or fold carcass plies around bead cores to provide a secure engagement 
In such an instance, however, John is silent with respect to a radial distance between cords in belt layers 8 and 9 and a tread thickness.
In terms of the radial distance, a distance less than or equal to 0.64 mm is consistent with conventional dimensions in belt assemblies of heavy duty tire constructions, as shown for example by Kono (distance A is between 0.2-2.0 times a cord diameter) and/or Suzuki (distance between cords in adjacent belt layers is at most equal to approximately 0.51 mm).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of John with the claimed radial distance as it corresponds with common dimensions in heavy duty tire constructions and Applicant has not provided a conclusive showing of unexpected results for a distance less than or equal to 0.64 mm.  It is emphasized that the tire of John necessarily includes a thickness greater than 0 between cords in respective belt layers and values less than or equal to 0.64 mm are consistent with heavy duty tire constructions. 
Lastly, regarding claim 1, while John is silent with respect a crown or tread thickness at a tire centerline.  In any event, the claimed values between 20 mm and 35 mm are consistent with those that are conventionally used in heavy duty tire constructions, as shown for example by Radulescu (Page 5, Lines 1+).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of John with common crown/tread dimensions absent a conclusive showing of unexpected results.   	 	  
Regarding claims 3-5, given the general order of dimensions in said first and second belt layers, as evidenced by Kono and Suzuki, it reasons that a distance between the inner belt layer 
As to claim 8, 19, and 20, the general order of dimensions suggests an overall thickness in accordance to the claimed invention.  It is emphasized that the claims are directed to absolute dimensions and it is well taken that larger dimensions are commonly associated with larger tire constructions.  It is further noted that Kono suggests a distance between cords that can be as small as 0.2 times a cord diameter and such is independent of the cord diameter.  Thus, a belt having a ratio of 0.2 and any cord diameter greater than 1.22 mm would satisfy the claimed invention.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8, 9, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 11, 2022